UNITED STATES OF AMERICA
                   MERIT SYSTEMS PROTECTION BOARD


DELORES ANN WILSON-BOWERS,                      DOCKET NUMBER
             Appellant,                         DC-0752-15-0502-X-1

             v.

DEPARTMENT OF VETERANS                          DATE: September 15, 2016
  AFFAIRS,
            Agency.




        THIS FINAL ORDER IS NONPRECEDENTIAL 1

      Christopher H. Bonk, Esquire, and Kevin L. Owen, Esquire, Silver Spring,
        Maryland, for the appellant.

      Alan Edwards, Roanoke, Virginia, for the agency.

      Cedrick L. Wilson and Winnie Jordan Reaves, Winston Salem,
        North Carolina, for the agency.


                                      BEFORE

                         Susan Tsui Grundmann, Chairman
                            Mark A. Robbins, Member




1
   A nonprecedential order is one that the Board has determined does not add
significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
but such orders have no precedential value; the Board and administrative judges are not
required to follow or distinguish them in any future decisions. In contrast, a
precedential decision issued as an Opinion and Order has been identified by the Board
as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                       2

                                       FINAL ORDER

¶1           The administrative judge issued a February 4, 2016 compliance initial
     decision finding that the agency was in noncompliance with the Board’s decision
     in MSPB Docket No. DC-0752-15-0502-I-1.          Wilson-Bowers v. Department of
     Veterans Affairs, MSPB Docket No. DC-0752-15-0502-C-1, Compliance File
     (CF), Tab 23, Compliance Initial Decision (CID). 2 Subsequently, this matter was
     referred to the Board’s Office of General Counsel for compliance purposes and
     referral to the Board for a final decision. CF, Tab 1. For the reasons set forth
     below, we VACATE the compliance initial decision and DISMISS the appeal
     as settled.
¶2           After referral of this matter to the Office of General Counsel, the agency
     submitted a document entitled “SETTLEMENT AGREEMENT,” signed and dated
     by the appellant and her counsel on June 28, 2016, and by the agency on July 6,
     2016.     CF, Tab 8.   The document provides for the Last Chance Agreement,
     entered into by the parties on January 30, 2015, to end on the effective date of the
     settlement agreement. Id. at ¶ 1.1. The document also provides for the issuance
     of a letter of reprimand dated January 30, 2015, which will remain in the
     appellant’s file until June 30, 2017. Id. at ¶ 1.2. The agreement further provides
     for the payment of $20,000 in attorney fees to the appellant’s attorney and that
     the agency will not oppose any applications for disability retirement on the part
     of the appellant. Id. at ¶¶ 1.3 and 1.4.
¶3           As part of the terms of the agreement, the appellant withdraws her appeals
     in MSPB Docket Nos. DC-0752-15-0502-C‑1; DC-0752-15-0502-X-1; and
     DC-0752-15-0502-A-1. 3 Id. at ¶ 2.1.


     2
       The compliance initial decision was mistitled as a “Recommendation,” but it is an
     initial decision as described in 5 C.F.R. § 1201.183(a)(5).
     3
      On July 7, 2016, the administrative judge issued an addendum initial decision in
     MSPB Docket No. DC-0752-15-0502-A-1, which dismissed the appeal as settled
                                                                                         3

¶4         Before dismissing a matter as settled, the Board must decide whether the
     parties have entered into a settlement agreement, understand its terms, and intend
     to have the agreement entered into the record for enforcement by the Board. See
     Mahoney v. U.S. Postal Service, 37 M.S.P.R. 146, 149 (1988). We find here that
     the parties have, in fact, entered into a settlement agreement, that they understand
     the terms, and that they want the Board to enforce those terms. CF, Tab 8, ¶ 3.
¶5         In addition, before accepting a settlement agreement into the record for
     enforcement purposes, the Board must determine whether the agreement is lawful
     on its face, whether the parties freely entered into it, and whether the subject
     matter of this appeal is within the Board’s jurisdiction; that is, whether a law,
     rule, or regulation grants the Board the authority to decide such a matter. See
     Stewart v. U.S. Postal Service, 73 M.S.P.R. 104, 107 (1997). We find here that
     the agreement is lawful on its face, that the parties freely entered into it, and that
     the subject matter of the appeal—the enforcement of the Board’s decision in
     MSPB Docket No. DC-0752-15-0502-I-1—is within the Board’s jurisdiction
     under 5 U.S.C. §§ 7511-7513, 7701 and 5 C.F.R. § 1201.183(a)(1). CF, Tab 8.
¶6         Accordingly, we find that dismissal of the petition for enforcement “with
     prejudice to refiling” (i.e., the parties normally may not refile this appeal) is
     appropriate under these circumstances, and we accept the settlement agreement
     into the record for enforcement purposes.
¶7         This is the final order of the Merit Systems Protection Board in this
     enforcement appeal. Title 5 of the Code of Federal Regulations, section 1201.113
     (5 C.F.R. § 1201.113).




     pursuant to the agreement. Wilson-Bowers v. Department of Veterans Affairs, MSPB
     Docket No. DC-0752-15-0502-A-1, Initial Decision (July 7, 2016).
                                                                                  4

                    NOTICE TO THE PARTIES OF THEIR
                        ENFORCEMENT RIGHTS
     If the agency or the appellant has not fully carried out the terms of the
agreement, either party may ask the Board to enforce the settlement agreement by
promptly filing a petition for enforcement with the office that issued the initial
decision on this appeal. The petition should contain specific reasons why the
petitioning party believes that the terms of the settlement agreement have not
been fully carried out, and should include the dates and results of any
communications between the parties. 5 C.F.R. § 1201.182(a).

                NOTICE TO THE APPELLANT REGARDING
                   YOUR FURTHER REVIEW RIGHTS
      You have the right to request review of this final decision by the U.S.
Court of Appeals for the Federal Circuit. You must submit your request to the
court at the following address:
                          United States Court of Appeals
                              for the Federal Circuit
                            717 Madison Place, N.W.
                             Washington, DC 20439

The court must receive your request for review no later than 60 calendar days
after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec. 27,
2012). If you choose to file, be very careful to file on time. The court has held
that normally it does not have the authority to waive this statutory deadline and
that filings that do not comply with the deadline must be dismissed. See Pinat v.
Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
      If you need further information about your right to appeal this decision to
court, you should refer to the Federal law that gives you this right. It is found in
title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012).    You may read this law as well as other sections of the
United States Code, at our website, http://www.mspb.gov/appeals/uscode.htm.
Additional information is available at the court's website, www.cafc.uscourts.gov.
                                                                                 5

Of particular relevance is the court’s “Guide for Pro Se Petitioners and
Appellants,” which is contained within the court’s Rules of Practice, and Forms
5, 6, and 11.
      If you are interested in securing pro bono representation for an appeal to
the U.S. Court of Appeals for the Federal Circuit, you may visit our website
at   http://www.mspb.gov/probono      for     information   regarding   pro   bono
representation for Merit Systems Protection Board appellants before the Federal
Circuit.   The Merit Systems Protection Board neither endorses the services
provided by any attorney nor warrants that any attorney will accept representation
in a given case.




FOR THE BOARD:                              ______________________________
                                            Jennifer Everling
                                            Acting Clerk of the Board
Washington, D.C.